NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

XAVIER ESTEBAN ANAYA,                           No.    20-15330

                Plaintiff-Appellant,            D.C. No. 2:17-cv-03886-SMB-JZB

 v.
                                                MEMORANDUM*
MICHAEL ZILLES, Phoenix Police
Department Detective; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan Brnovich, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Arizona state prisoner Xavier Esteban Anaya appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging Fourteenth

Amendment claims arising from his medical treatment as a pretrial detainee. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Gordon v. County


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of Orange, 888 F.3d 1118, 1122 (9th Cir. 2018). We affirm.

       The district court properly granted summary judgment on Anaya’s threat-to-

safety claims against defendants Zilles, Rayner, and Peckins because the claims are

untimely under the applicable statute of limitations. See Ariz. Rev. Stat. § 12-542

(setting forth two-year statute of limitations for personal injury claims); see also

Wallace v. Kato, 549 U.S. 384, 387 (2007) (§ 1983 claims are subject to the forum

state’s statute of limitations for personal injury claims); Bagley v. CMC Real Estate

Corp., 923 F.2d 758, 761-62 (9th Cir. 1991) (§ 1983 claim accrues when the

plaintiff first learns of the injury giving rise to the claim).

       The district court properly granted summary judgment on Anaya’s

inadequate medical care claim against defendant Schwier because Anaya failed to

raise a genuine dispute of material fact as to whether Schwier’s conduct in the

course of treating Anaya was objectively unreasonable. See Gordon, 888 F.3d at

1124-25 (setting forth objective deliberate indifference standard for Fourteenth

Amendment inadequate medical care claim brought by pretrial detainee).

       The district court did not abuse its discretion in denying Anaya’s motions to

appoint counsel because Anaya failed to demonstrate “exceptional circumstances”

that would warrant the appointment of counsel. See Agyeman v. Corrs. Corp. of

Am., 390 F.3d 1101, 1103 (9th Cir. 2004).

       The district court did not abuse its discretion by denying Anaya’s discovery


                                             2                                  20-15330
motions because Anaya failed to demonstrate that the denial of discovery resulted

in actual and substantial prejudice to him. See Laub v. U.S. Dep’t of Interior, 342

F.3d 1080, 1084, 1093 (9th Cir. 2003) (setting forth standard of review and

explaining that a district court’s “decision to deny discovery will not be disturbed

except upon the clearest showing that the denial of discovery result[ed] in actual

and substantial prejudice to the complaining litigant” (citation and internal

quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments or allegations raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                     20-15330